Case: 14-60345      Document: 00513111856         Page: 1    Date Filed: 07/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60345
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 10, 2015
LIAN ZHU YE,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 714 364


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges:
PER CURIAM: *
       Lian Zhu Ye, a native and citizen of China, seeks a petition of review to
challenge the Board of Immigration Appeals’ (BIA) order granting a motion to
reconsider but affirming the dismissal of her appeal. She also seeks a petition
for review to challenge the denial of her motion to remand, which the BIA
construed as a motion to reopen. Ye contends that the BIA’s adverse credibility
determination is not supported by substantial evidence. She further asserts


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60345    Document: 00513111856     Page: 2   Date Filed: 07/10/2015


                                 No. 14-60345

that the BIA abused its discretion in denying her motion to reopen based on
changed country conditions.
      The BIA and the immigration judge may “rely on any inconsistency or
omission in making an adverse credibility determination as long as the totality
of the circumstances establishes that an asylum applicant is not credible.”
Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009) (internal quotation marks
and citation omitted) (emphasis in original). A credibility finding is a finding
of fact that is reviewed for substantial evidence. See Vidal v. Gonzales, 491
F.3d 250, 254 (5th Cir. 2007). Therefore, this court will defer to a credibility
ruling “unless, from the totality of the circumstances, it is plain that no
reasonable fact-finder could make such an adverse credibility ruling.” Wang,
569 F.3d at 538 (internal quotation marks and citation omitted).
      Ye has not demonstrated that the record compels a conclusion that the
adverse credibility finding was erroneous. Ye does not deny that she lied on
her K-1 visa application, as well as a supplemental application for her visa,
when she indicated that she had never been arrested. This documentary
evidence, which conflicted with Ye’s testimony concerning her two arrests in
China, are alone sufficient to uphold the BIA and immigration judge’s adverse
credibility determination.    See Wang, 569 F.3d at 538.           Additionally,
substantial evidence supports the BIA’s finding that Ye’s testimony
surrounding her 2006 arrest conflicted with the Chinese government’s official
certificate of no criminal record. See Rivera-Cruz v. I.N.S., 948 F.2d 962, 967
(5th Cir. 1991). Because substantial evidence supports the BIA’s adverse
credibility determination, the BIA’s ruling will not be disturbed. See Vidal,
491 F.3d at 254; Wang, 569 F.3d at 538.
      Ye’s argument that the BIA abused its discretion in affording limited
weight to the documentary evidence submitted in conjunction with her motion



                                       2
     Case: 14-60345       Document: 00513111856          Page: 3     Date Filed: 07/10/2015


                                       No. 14-60345

to reopen because the evidence was not authenticated is unpersuasive. See
Jisheng Xiao v. Holder, 459 F. App’x 485, 487 (5th Cir. 2012); see also Matter
of H-L-H- & Z-Y-Z-, 25 I&N 209, 214-15 (BIA 2010), abrogated on other
grounds by Huang v. Holder, 677 F.3d 130 (2d Cir. 2010). 1 Ye also claims that
the BIA committed legal error in rejecting all but one of her documents for
failure to comply with 8 C.F.R. § 1003.2(c)(1). She failed properly to exhaust
this claim, however, and we lack jurisdiction to consider it in the instant
petition. See 8 U.S.C. § 1252(d); Omari v. Holder, 562 F.3d 314, 319-21 (5th
Cir. 2009).
       Accordingly, Ye’s petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




       1 This court reviews the denial of a motion to reopen “under a highly deferential abuse-
of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005). This court will
affirm the decision to deny a motion to reopen “so long as it is not capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.” Id.at 304 (quoting
Pritchett v. I.N.S., 993 F.2d 80, 83 (5th Cir. 1993)).


                                              3